       Case 2:20-cv-01615-JAM-DB Document 9 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MUHAMMAD TAHSEEN AFZAL,                             No. 2:20-cv-1615 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    WENDY KAY,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 26, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
      Case 2:20-cv-01615-JAM-DB Document 9 Filed 12/08/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed August 26, 2020, are adopted in full; and
 3         2. This action is dismissed with prejudice for failure to state a claim.
 4

 5
     DATED: December 7, 2020                     /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
